Appellant was convicted of violating the local option law in justice precinct No. 2 of Kaufman County, and her punishment assessed at a fine of $25 and imprisonment in the county jail for twenty days; hence this appeal.
The first bill of exceptions reserved recites that, after the State introduced in evidence the petition for the election, and the order declaring the result of the election in proper form, the certificate of the county judge of the publication of the order, as noted upon the minutes of the court, was introduced in evidence. This certificate stated the *Page 134 
fact that the petition signed by fifty voters of precinct No. 2 of Kaufman County, was presented to the court, asking that an election be held in said precinct No. 2 of said county to determine whether or not the local option law should prevail in said precinct. It further recited that the appropriate number of notices of the order of election were posted in different places in said "election precinct" for twelve days prior to the election; and, after reciting these facts, said certificate certifies that the sale of liquors was prohibited in said precinct. Then follows the further certificate of publication of the result in the Forney Tribune for four consecutive weeks. Appellant then requested the following charge in this connection: "The jury are instructed that the order of the Commissioners Court declaring the result of a local option election must, after said order is made, be published in a newspaper of the county wherein such election was held for four successive weeks, and such publication must name or describe the district or precinct wherein the sale of intoxicating liquors is prohibited. If, therefore, you should find from the evidence before you, that such order declaring the result as aforesaid, as published, did not describe or name the precinct in which the election was held, you will acquit the defendant, and find her not guilty." This charge was refused, and this bill of exceptions reserved to the refusal to give said charge. We do not think there was error in refusing to give the charge. This bill of exceptions states that these orders were all in proper form. There was no issue before the jury in regard to this matter. The record evidence all shows the election was ordered for and held in justice precinct No. 2, and the fact that the court recited the fact that it was in "precinct number two," omitting the word "justice" before the word "precinct," would not render the certificate invalid; nor does the fact that, further along in said judge's certificate, he refers to said matter as having occurred in said "election precinct." As before stated, had evidence been introduced controverting the fact that the election was held in that precinct, it might have suggested such issue. But the whole exception is based upon the fact that the word "justice" was omitted in the first portion of the certificate, preceding the word "precinct," and subsequently, in one place in said certificate referred to as "said election precinct." That this was the particular precinct is made certain by reference to the other record evidence in the case, and this certificate of the judge referred to the election held in said justice precinct No. 2. The same may be said with reference to the objections urged to the introduction in evidence of said certificate of the judge in bill of exceptions No. 3.
The second bill of exceptions was reserved to the action of the court permitting the State to introduce in evidence the petition for local option, which was filed on the 9th of May, 1892, being the first day of the term of the Commissioners Court at which said petition was granted. It does not seem necessary that the petition shall be filed prior to the convening of the court granting the order for the election. The commissioners courts are empowered of their own volition to order local option *Page 135 
elections, and the court will not go behind, these orders when made for such purposes. This has been the rule since Ezzell v. State, 29 Texas Criminal Appeals, 521. But, if it were necessary to have a petition, or if the court were confined in its action to the petition itself, it is unnecessary that it be filed prior to the convening of the court entering the order for the election. Rev. Stats., art. 3384.
The fourth bill of exceptions was reserved to the refusal of the court to give the jury the following instruction: "In this case, the jury are charged that the mere reading by State's counsel, in the hearing of the jury, what purported to be the records and proceedings of the Commissioners Court, without proving them to be the records, is not evidence. You are further charged that failure on the part of the State to prove that notice of an election, if the State did so fail, to be held in conformity to law, was published in some newspaper published in Kaufman County, Texas, is fatal to the State's case; and you should acquit defendant, if you so find." The orders of the Commissioners Court were before the jury without objection. Said orders were read from the records of the court, after the appellant had been asked if she had any objection; and it is stated that the defendant made no objection thereto at said time, or afterwards, except as contained in this requested charge. The court correctly refused this charge. The records, as introduced, were properly admitted, and, if there were any objections, they should have been urged at the time the records were offered, or by motion to exclude same as evidence.
It is also contended that the evidence is not sufficient to support the conviction. The State's evidence is that the purchaser went into appellant's place of business, and called for whisky; that appellant gave him the whisky, and he then laid the money upon the table and left. Appellant testified that the whisky was furnished to and drank by the party who received it; that he laid the money on the table and left; and she picked it up and gave it to her child. She says that she did not intend to sell the whisky, but it is uncontroverted that she furnished the whisky and took the money. We think the evidence justified the conviction and the judgment is affirmed.
Affirmed.